Citation Nr: 0942354	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for disability 
manifested by recurrent heat exhaustion.  

3.  Entitlement to service connection for gastritis, to 
include as secondary to service-connected bilateral knee 
disabilities.  

4.  Entitlement to an increased rating for intermittently 
symptomatic left knee injury residuals, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
December 1987 and reportedly from February 2003 to September 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in December 2004, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in January 2006.  

The October 2004 rating decision also denied service 
connection for right knee injury residuals and left wrist 
injury residuals, but service connection for a right knee 
strain was subsequently granted by rating decision in October 
2005 and service connection for left wrist injury residuals 
was subsequently granted by rating decision in November 2006.  
The issues of service connection for right knee and left 
wrist disabilities are therefore no longer in appellate 
status. 

The Board notes that in a March 2004 statement, the Veteran 
expressed a desire to claim service connection for headaches, 
hearing loss, tinnitus, and left shoulder disabilities.  It 
does not appear that the RO has adjudicated these claims.  
The Board refers these claims to the RO.  

The issues of service connection for a low back disability 
and gastritis, to include as secondary to service-connected 
bilateral knee disabilities, and an increased rating for a 
left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Disability manifested by heat exhaustion was not manifested 
during service, nor is any such disability otherwise related 
to such service.


CONCLUSION OF LAW

Disability manifested by heat exhaustion was not incurred in 
or aggravated by the Veteran's active duty service, nor is 
any such disability otherwise causally related to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2004.  In June 2008, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains a 
September 2006 VA examination report.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Although the Veteran indicated in the January 
2006 substantive appeal that the VA may not have the entire 
service treatment records, as noted above, the Veteran's 
service treatment records are of record.  The Veteran and his 
representative have not made the RO or the Board aware of any 
other evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records dated in May 2003 reflect that the 
Veteran was assessed with a history of multiple heat 
injuries, including heat syncope.  An August 2003 Medical 
Evaluation Board reflects that the Veteran was said to have 
recurrent heat exhaustion.  

The Veteran underwent a VA examination in September 2006.  He 
reported two episodes of heat exhaustion in May 2003.  He 
stated that he suffered nausea and vomiting in the first 
episode, was treated with intravenous therapy fluid 
resuscitation and cooling measures and was diagnosed with 
mild heat exhaustion.  He reported that the second episode 
occurred while he was working on the airfield.  He stated 
that he suffered nausea and vomiting and loss of 
consciousness.  He reported that he was again treated with 
intravenous fluid resuscitation and cooling measures.  He 
claimed that he had two episodes since his discharge from 
service, both associated with nausea and vomiting, but 
without loss of consciousness.  He stated that he treated 
these episodes by drinking fluids and rapid cooling in a cold 
shower.  

Following neurological examination, the examiner diagnosed 
multiple episodes of heat exhaustion.  The examiner opined 
that the Veteran's two most recent episodes since being 
discharged from the service are in no way related to his 
previous episodes of heat exhaustion while in service.  The 
examiner reasoned that these are acute incidents and there is 
no predisposition to having chronic heat exhaustion, as the 
Veteran takes no diuretics, does not utilize drugs such as 
cocaine, does not have any uncontrolled diabetes, 
hypertension, or cardiac illnesses, and does not use Ephedra.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
episodes of heat exhaustion are etiologically related to 
service or any incident therein.  The Board notes that the 
Veteran was assessed with a history of multiple heat 
injuries, including heat syncope, in May 2003.  However, the 
Board also notes that the lack of any evidence of continuing 
heat exhaustion for several years after service is itself 
evidence which tends to show that no episodes of heat 
exhaustion were incurred as a result of service.  With 
respect to negative evidence, the fact that there is no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for several years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

Finally, the Board believes it significant that the September 
2006 VA examiner opined that episodes of heat exhaustion were 
not etiologically related to service.  This opinion was based 
on examination of the Veteran and review of the claims file.  
The Board believes it is entitled to considerable weight and 
is competent evidence regarding causation of the disability 
at issue.  There is no opinion of record to the contrary.

As for the Veteran's statements attributing his episodes of 
heat exhaustion to his periods of service, although he is 
competent to describe symptoms of heat exhaustion, the 
claimed disability is not a condition under case law where 
lay observation has been found to be competent; therefore, 
the determination as to the presence of the disability is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, the determinative issue involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current episodes of heat 
exhaustion are related to his periods of service.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
recurrent heat exhaustion, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for disability manifested by recurrent 
heat exhaustion is not warranted.  


REMAND

The Veteran underwent a VA examination in June 2004.  The 
examiner diagnosed mechanical low back strain and opined that 
the low back disability began in service.  The Veteran 
underwent another VA examination in September 2006.  The 
examiner diagnosed L5-S1 facet syndrome with no evidence of 
radiculopathy on examination but with good relief with facet 
injections in the past.  The examiner opined that the 
Veteran's current lower back pain is less likely than not 
related to his injuries sustained while in the military.  
Accordingly, a VA examination to reconcile these conflicting 
opinions is in order.

The Board notes that the Veteran has also voiced an argument 
that his low back disability is secondary to service-
connected bilateral knee disabilities.  As noted above, the 
Veteran underwent a VA examination in June 2004.  Although 
the VA examination addressed whether the Veteran's low back 
disability was caused by bilateral knee disabilities, it did 
not address whether any low back disability is aggravated by 
bilateral knee disabilities.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran also voiced an argument that 
gastritis is secondary to bilateral knee disabilities.  The 
Veteran underwent a VA examination in June 2004.  Although 
the VA examination addressed whether the Veteran's gastritis 
was caused by bilateral knee disabilities, it did not address 
whether the Veteran's gastritis was aggravated in any way by 
bilateral knee disabilities.  Under the circumstances, the 
Board believes that a VA examination with opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

The Veteran has alleged in the September 2009 Informal 
Hearing Presentation that his left knee disability has 
worsened since his last VA examination in September 2006.  
The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olson 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  





Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current low back 
disability shown to exist;

b) resolve any conflicting opinions, 
specifically those rendered by the June 
2004 and September 2006 VA examiners, 
and opine whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that any low back 
disability is causally related to the 
Veteran's active duty service.  

c) If not, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that a low back 
disability, if diagnosed, was caused or 
aggravated (permanently worsened) by 
the Veteran's service-connected 
bilateral knee disabilities; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
gastrointestinal disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Based 
on the examination findings and review of 
the record, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that a gastrointestinal 
disability, if diagnosed, was caused or 
aggravated (permanently worsened) by the 
Veteran's service-connected bilateral 
knee disabilities.  

3.  The Veteran should be afforded an 
examination of his left knee to ascertain 
the severity and manifestations of his 
service-connected disability and the 
degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file. Following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left knee in 
detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, provide the additional degrees 
of limitation of motion.  The examiner is 
also requested to offer an opinion as to 
the degree of functional impairment the 
Veteran's service-connected left knee 
disability produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner 
should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.   

4.  After completion of the foregoing, VA 
should readjudicate the claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


